              Case 1:18-cv-10352-AT Document 1 Filed 11/07/18 Page 1 of 32



Louis S. Ederer
louis.ederer@arnoldporter.com
Matthew T. Salzmann
matthew.salzmann@arnoldporter.com
ARNOLD & PORTER KAYE SCHOLER LLP
250 West 55th Street
New York, New York 10019
Phone (212) 836-8000
Fax (212) 836-8689

Attorneys for Plaintiff
Louis Vuitton Malletier, S.A.

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
------------------------------------------------------------ x
                                                             :
 LOUIS VUITTON MALLETIER, S.A.,                              :   Civil Action No.
                                                             :
                            Plaintiff,                       :   COMPLAINT
                                                             :
                   - against -                               :
                                                             :
 I-FE APPAREL, INC. d/b/a PJ MARK CORP., :
 YONGUN JUNG, XYZ COMPANIES 1-10                             :
 and JOHN DOES 1-10, inclusive,                              :
                                                             :
                            Defendants.                      :
                                                             :
------------------------------------------------------------ x

         Plaintiff Louis Vuitton Malletier, S.A. (“Louis Vuitton”), by and through its undersigned

counsel, complains and alleges against defendants i-Fe Apparel, Inc. d/b/a PJ Mark Corp. (“i-Fe

Apparel”), Yongun Jung (“Jung”), XYZ Companies 1-10 and John Does 1-10 (collectively,

“Defendants”) as follows:

                                       NATURE OF THE ACTION

         1.      Louis Vuitton brings this action for injunctive relief and damages arising from

Defendants’ willful and intentional acts of trademark counterfeiting and/or infringement, false

designation of origin, dilution and unfair competition, in violation of the laws of the United

States and the statutory and common law of the State of New York.
            Case 1:18-cv-10352-AT Document 1 Filed 11/07/18 Page 2 of 32



       2.      In particular, this case concerns Defendants’ willful and deliberate counterfeiting

and/or infringement of certain of Louis Vuitton’s most distinctive and popular design trademarks

used in connection with the world famous LOUIS VUITTON brand. After Louis Vuitton

expended extensive resources designing, developing, promoting and selling apparel products

featuring such marks, and long after consumers had come to recognize such marks and associate

them exclusively with Louis Vuitton, Defendants introduced apparel products with virtually

identical marks and/or designs. Defendants undertook this conduct in bad faith, and without

Louis Vuitton’s consent, with the deliberate intent to improperly trade off and reap the benefits

of the extensive goodwill associated with the LOUIS VUITTON brand, and Louis Vuitton’s

world famous design marks.

                                          THE PARTIES

       3.      Plaintiff Louis Vuitton is a société anonyme duly organized and existing under the

laws of the Republic of France, with its principal place of business in Paris, France, and operates

as a subsidiary of LVMH Moët Hennessy Louis Vuitton, S.A. Louis Vuitton is a world famous

luxury goods company, and is the sole and exclusive distributor of goods bearing the Louis

Vuitton trademarks in the United States. Specifically, Louis Vuitton is engaged, inter alia, in the

design, manufacture, distribution and sale in interstate and foreign commerce, including within

this judicial district, of prestigious high quality, luxury merchandise, including, without

limitation, apparel, handbags, luggage, shoes, eyewear, jewelry, watches and other fashion

accessories.

       4.      Upon information and belief, defendant i-Fe Apparel is a corporation organized

and existing under the laws of the State of New Jersey, and maintains a place of business at 147

West 35th Street, New York, New York 10001. Upon further information and belief, i-Fe




                                                  2
             Case 1:18-cv-10352-AT Document 1 Filed 11/07/18 Page 3 of 32



Apparel is engaged, inter alia, in the manufacture, importation, distribution, advertisement,

promotion and sale of apparel products within the State of New York and this judicial district.

       5.       Upon information and belief, defendant Jung is an individual who is and was at

all relevant time a resident of the State of New Jersey. Upon further information and belief, Jung

is the President of i-Fe Apparel, and is the moving, active, conscious force directing i-Fe

Apparel’s wrongful acts, and is personally responsible and liable for the wrongful acts of i-Fe

Apparel, as described herein.

       6.       Upon information and belief, i-Fe Apparel and Jung are engaged in the alleged

unlawful acts in conjunction with various entities and individuals, denoted herein as XYZ

Companies 1-10 and John Does 1-10, whose identities are not presently known. If the identities

of these parties become known, Louis Vuitton will amend the Complaint to include the names of

such entities and/or individuals.

                                    JURISDICTION AND VENUE

       7.       This Court has subject matter jurisdiction over Louis Vuitton’s federal trademark

counterfeiting and infringement, false designation of origin, and trademark dilution claims

pursuant to 15 U.S.C. § 1121, and 28 U.S.C. §§ 1331, 1332 and 1338.

       8.       This Court has subject matter jurisdiction over Louis Vuitton’s claims that arise

under the laws of the State of New York pursuant to 28 U.S.C. § 1367(a), because such claims

are related to and arise from the same set of facts as Louis Vuitton’s federal claims.

       9.       This Court has personal jurisdiction over Defendants because i-Fe Apparel

maintains a place of business within this judicial district, and each Defendant regularly conducts

business within this judicial district, and the complained-of acts occurred in this judicial district.

       10.      Venue is proper in this judicial district pursuant to 28 U.S.C. §§ 1391(b) and (c),

and 28 U.S.C. § 1400(a), because Defendants are subject to personal jurisdiction within this


                                                   3
              Case 1:18-cv-10352-AT Document 1 Filed 11/07/18 Page 4 of 32



judicial district, and because a substantial part of the events giving rise to Louis Vuitton’s claims

occurred within this judicial district.

                                     FACTUAL BACKGROUND

        11.      Founded in Paris in 1854, Louis Vuitton is one of the premier luxury fashion

houses in the world. Originally known for its custom-made luggage and trunks, today Louis

Vuitton is well known for its high quality apparel, handbags, luggage, eyewear, jewelry, watches

and many other fashion and luxury goods.

        12.      In order to protect and maintain the prestigious image of the brand, LOUIS

VUITTON products are sold exclusively through company-owned and operated boutiques, some

of which are located within high-end retail stores such as Neiman Marcus and Saks Fifth

Avenue, and through the Louis Vuitton website at http://us.louisvuitton.com.

        13.      Louis Vuitton is the owner of numerous famous federally-registered trademarks,

including the Toile Monogram design mark (the “TOILE MONOGRAM Design Trademark”),

the “LV” design mark (the “LV Design Trademark”), and the Flower design marks (the

“FLOWER Design Trademarks”) (collectively, the “Louis Vuitton Trademarks”), which are

registered for use in conjunction with a variety of goods, including, inter alia, apparel.

        14.      The table below lists the U.S. registration certificates that the U.S. Patent and

Trademark Office has issued to Louis Vuitton for the Louis Vuitton Trademarks in Class 25 for

clothing and apparel, true and correct copies of which are attached hereto as Exhibit A:

        Mark              Reg. No.     Reg. Date                         Class & Goods
                               The TOILE MONOGRAM Design Trademark
                         4,192,541    08/21/2012   Inter alia, IC 025: Clothing, namely, underwear, shirts, tee-
                                                   shirts, pullovers, skirts, dresses, trousers, coats, jackets,
                                                   belts for clothing, scarves, sashes for wear, gloves,
                                                   neckties, socks, bathing suits; footwear; headwear




                                                   4
  Case 1:18-cv-10352-AT Document 1 Filed 11/07/18 Page 5 of 32



Mark         Reg. No.     Reg. Date                           Class & Goods
            3,107,072    06/20/2006   Inter alia, IC 025: Clothing and undergarments, namely,
                                      belts, scarves, shawls, jackets, sashes for wear, bathing
                                      suits, shoes, boots



            2,399,161    10/31/2000   IC 025: Clothing and underwear, namely, shirts, polo
                                      shirts, t-shirts, waistcoats, raincoats, skirts, coats, trousers,
                                      dresses, jackets, shawls, stoles, scarves, neckties, gloves,
                                      ties, belts, bathing suits, shoes, boots and sandals, hats




            1,770131     05/11/1993   IC 025: Clothing for men and women, namely, shawls,
                                      sashes, scarves; headgear




                           The LV Design Trademark
            1,794,905    09/28/1993   Inter alia, IC 025: Clothing for men and women; namely
                                      belts, shawls, sashes, scarves; footwear headgear




            2,361,695    06/27/2000   IC 025: Clothing, namely, sweaters, shirts, sweatshirts,
                                      polo shirts, t-shirts, suits, waistcoats, raincoats, skirts,
                                      coats, pullovers, trousers, dresses, jackets, shawls, stoles,
                                      scarves, neckties, pocket squares, pocket handkerchief
                                      squares for wear, gloves, ties, belts, bathing suits, shoes,
                                      boots and sandals, hats
                        The FLOWER Design Trademarks
            2,181,753    08/18/1998   Inter alia, IC 025: Clothing and underwear, namely, shirts,
                                      waistcoats, raincoats, skirts, coats, pullovers, trousers,
                                      dresses, jackets, shawls, stoles, scarves, neckties, pocket
                                      squares, belts, shoes, boots and sandals
            2,773,107    10/14/2003   Inter alia, IC 025: Clothing, namely, shirts, T-shirts, belts,
                                      scarves, neck ties, shawls, skirts, raincoats, overcoats,
                                      trousers, jeans, pullovers, frocks, high-heeled shoes, low-
                                      heeled shoes, boots, tennis shoes; hats

            2,177,828    08/04/1998   Inter alia, IC 025: Clothing and underwear, namely, shirts,
                                      waistcoats, raincoats, skirts, coats, pullovers, trousers,
                                      dresses, jackets, shawls, stoles, scarves, neckties, pocket
                                      squares, belts, shoes, boots and sandals




                                      5
             Case 1:18-cv-10352-AT Document 1 Filed 11/07/18 Page 6 of 32



       15.      The Louis Vuitton Trademarks are in full force and effect, and each has become

incontestable pursuant to 15 U.S.C. § 1065.

       16.      The U.S. registration certificates for the Louis Vuitton Trademarks that are

attached hereto as Exhibit A constitute prima facie evidence of their validity and conclusive

evidence of Louis Vuitton’s exclusive right to use the Louis Vuitton Trademarks in connection

with the goods identified therein, and constitute sufficient notice to Defendants of Louis

Vuitton’s ownership and exclusive rights in and to the Louis Vuitton Trademarks pursuant to 15

U.S.C. § 1115(a).

       17.      While Louis Vuitton’s use of the Louis Vuitton Trademarks is extensive, a few

examples of Louis Vuitton’s current use of the Louis Vuitton Trademarks on apparel products

appear below:




      Fragment Hawiian Shirt         All Over Tweed Monogram Polo     Cotton Velour Monogram Blouson


       18.      Louis Vuitton has invested millions of dollars and decades of time and effort to

create consumer recognition in the Louis Vuitton Trademarks and to ensure that the public, not

only in the United States but throughout the world, associates the Louis Vuitton Trademarks with

high quality, luxury goods emanating exclusively from Louis Vuitton.




                                                  6
             Case 1:18-cv-10352-AT Document 1 Filed 11/07/18 Page 7 of 32



       19.      As a result of the wide renown acquired by the Louis Vuitton Trademarks, Louis

Vuitton’s worldwide reputation for high quality, luxury goods, and the extensive sales of high

quality, luxury apparel and other goods marketed and sold under the Louis Vuitton Trademarks,

the Louis Vuitton Trademarks have become famous in the mind of the purchasing public within

the meaning of 15 U.S.C. § 1125(c), exclusively identifying the apparel and other goods offered

under the Louis Vuitton Trademarks with a single source—Louis Vuitton. The Louis Vuitton

Trademarks, and the goodwill associated therewith, are of inestimable value to Louis Vuitton.

         DEFENDANTS’ COUNTERFEITING AND INFRINGING ACTIVITIES

       20.      i-Fe Apparel is a manufacturer and wholesaler of apparel products.

       21.      i-Fe Apparel markets, promotes and sells its apparel products through its New

York City showroom, various industry trade shows, its website located at

https://www.pjmark.com/ and its e-commerce wholesale storefront located at

https://www.brandboom.com/pjmark.

       22.      Defendants are manufacturing, importing, distributing, supplying, advertising,

promoting, offering for sale and/or selling, and/or are causing to be manufactured, imported,

distributed, supplied, advertised, promoted, offered for sale and/or sold, without authorization or

license from Louis Vuitton, apparel bearing studied imitations of the Louis Vuitton Trademarks

(the “Counterfeit and/or Infringing Products”).

       23.      Photographs of examples of the Counterfeit and/or Infringing Products

Defendants have manufactured, imported, distributed, supplied, advertised, promoted, offered for

sale and/or sold appear below, and are attached hereto as Exhibit B:




                                                  7
Case 1:18-cv-10352-AT Document 1 Filed 11/07/18 Page 8 of 32




               Fall / Winter 2017 Catalog Excerpt




              Spring /Summer 2018 Catalog Excerpt




                               8
Case 1:18-cv-10352-AT Document 1 Filed 11/07/18 Page 9 of 32




                             9
Case 1:18-cv-10352-AT Document 1 Filed 11/07/18 Page 10 of 32




                             10
          Case 1:18-cv-10352-AT Document 1 Filed 11/07/18 Page 11 of 32



       24.     Rather than going to the effort and expense of developing and creating their own

unique, source-identifying marks and designs, Defendants deliberately, knowingly and faithfully

copied the Louis Vuitton Trademarks. As a result, the Counterfeit and/or Infringing Products are

likely to cause consumers, either at the point-of-sale or post-sale, to believe that such products

are Louis Vuitton’s products, or are authorized, sponsored, approved, endorsed or licensed by

Louis Vuitton, or are otherwise affiliated, associated, or connected with Louis Vuitton.

       25.     The Counterfeit and/or Infringing Products are made with inferior materials, are

poorly constructed, and are sold at prices far below the retail prices at which authentic LOUIS

VUITTON apparel products are sold.

       26.     Upon information and belief, Defendants were aware that the Louis Vuitton

Trademarks were famous marks owned by Louis Vuitton at the time they began manufacturing,

importing, exporting, distributing, supplying, advertising, promoting, offering for sale and/or

selling the Counterfeit and/or Infringing Products. Accordingly, upon further information and

belief, Defendants have been engaging in the above-described unlawful activities knowingly and

intentionally, and/or with reckless disregard for Louis Vuitton’s rights in and to the Louis

Vuitton Trademarks.

       27.     Upon information and belief, Defendants intend to continue to manufacture,

import, export, distribute, supply, advertise, promote, offer for sale and/or sell, and/or cause to be

manufactured, imported, exported, distributed, supplied, advertised, promoted, offered for sale

and/or sold, apparel bearing counterfeits and/or infringements of the Louis Vuitton Trademarks,

including, without limitation, the Counterfeit and/or Infringing Products, unless otherwise

restrained by this Court.

       28.     Upon further information and belief, Defendants are distributing the Counterfeit

and/or Infringing Products throughout the United States.

                                                 11
          Case 1:18-cv-10352-AT Document 1 Filed 11/07/18 Page 12 of 32



       29.     Unless Defendants’ unlawful conduct is enjoined, such conduct will severely

inhibit and/or destroy the ability of the Louis Vuitton Trademarks to identify Louis Vuitton as

the exclusive source of apparel bearing the Louis Vuitton Trademarks.

                            FIRST CLAIM FOR RELIEF
                   TRADEMARK COUNTERFEITING (15 U.S.C. § 1114)
                       (TOILE MONOGRAM Design Trademark)

       30.     The allegations set forth in paragraphs 1 through 29 hereof are adopted and

incorporated by reference as if fully set forth herein.

       31.     Defendants have used in commerce marks that are identical to or substantially

indistinguishable from the TOILE MONOGRAM Design Trademark on goods for which Louis

Vuitton holds a U.S. trademark registration. Defendants have knowingly used these spurious

marks for their own personal financial gain.

       32.     Louis Vuitton has not authorized Defendants’ use of the TOILE MONOGRAM

Design Trademark and, upon information and belief, Defendants’ use of the TOILE

MONOGRAM Design Trademark has caused, is intended to cause and is likely to continue to

cause confusion, mistake and deception among the general consuming public and the trade as to

the source of Defendants’ apparel products, or as to a possible affiliation, connection or

association between Louis Vuitton and Defendants.

       33.     Upon information and belief, Defendants have acted with knowledge of Louis

Vuitton’s ownership of the TOILE MONOGRAM Design Trademark, and with the deliberate

intent to unfairly benefit from the goodwill represented thereby.

       34.     Defendants’ acts as described herein constitute willful trademark counterfeiting in

violation of Section 32 of the Lanham Act, 15 U.S.C. § 1114.

       35.     Upon information and belief, by their willful acts, Defendants have made and will

continue to make substantial profits and gains to which they are not in law or equity entitled.


                                                  12
          Case 1:18-cv-10352-AT Document 1 Filed 11/07/18 Page 13 of 32



       36.     Upon information and belief, Defendants intend to continue their unlawful

conduct, and to willfully counterfeit the TOILE MONOGRAM Design Trademark, unless

restrained by this Court.

       37.     Defendants’ acts have caused, and will continue to cause, irreparable injury to

Louis Vuitton, and Louis Vuitton has no adequate remedy at law.

       38.     Defendants’ egregious conduct makes this an exceptional case under Section 35

of the Lanham Act, 15 U.S.C. § 1117.

                          SECOND CLAIM FOR RELIEF
                   TRADEMARK COUNTERFEITING (15 U.S.C. § 1114)
                             (LV Design Trademark)

       39.     The allegations set forth in paragraphs 1 through 38 hereof are adopted and

incorporated by reference as if fully set forth herein.

       40.     Defendants have used in commerce marks that are identical to or substantially

indistinguishable from the LV Design Trademark on goods for which Louis Vuitton holds a U.S.

trademark registration. Defendants have knowingly used these spurious marks for their own

personal financial gain.

       41.     Louis Vuitton has not authorized Defendants’ use of the LV Design Trademark

and, upon information and belief, Defendants’ use of the LV Design Trademark has caused, is

intended to cause and is likely to continue to cause confusion, mistake and deception among the

general consuming public and the trade as to the source of Defendants’ apparel products, or as to

a possible affiliation, connection or association between Louis Vuitton and Defendants.

       42.     Upon information and belief, Defendants have acted with knowledge of Louis

Vuitton’s ownership of the LV Design Trademark, and with the deliberate intent to unfairly

benefit from the goodwill represented thereby.

       43.     Defendants’ acts as described herein constitute willful trademark counterfeiting in


                                                  13
          Case 1:18-cv-10352-AT Document 1 Filed 11/07/18 Page 14 of 32



violation of Section 32 of the Lanham Act, 15 U.S.C. § 1114.

       44.     Upon information and belief, by their willful acts, Defendants have made and will

continue to make substantial profits and gains to which they are not in law or equity entitled.

       45.     Upon information and belief, Defendants intend to continue their unlawful

conduct, and to willfully counterfeit the LV Design Trademark, unless restrained by this Court.

       46.     Defendants’ acts have caused, and will continue to cause, irreparable injury to

Louis Vuitton, and Louis Vuitton has no adequate remedy at law.

       47.     Defendants’ egregious conduct makes this an exceptional case under Section 35

of the Lanham Act, 15 U.S.C. § 1117.

                           THIRD CLAIM FOR RELIEF
                   TRADEMARK COUNTERFEITING (15 U.S.C. § 1114)
                          (FLOWER Design Trademarks)

       48.     The allegations set forth in paragraphs 1 through 47 hereof are adopted and

incorporated by reference as if fully set forth herein.

       49.     Defendants have used in commerce marks that are identical to or substantially

indistinguishable from the FLOWER Design Trademarks on goods for which Louis Vuitton

holds U.S. trademark registrations. Defendants have knowingly used these spurious marks for

their own personal financial gain.

       50.     Louis Vuitton has not authorized Defendants’ use of the FLOWER Design

Trademarks and, upon information and belief, Defendants’ use of the FLOWER Design

Trademarks has caused, is intended to cause and is likely to continue to cause confusion, mistake

and deception among the general consuming public and the trade as to the source of Defendants’

apparel products, or as to a possible affiliation, connection or association between Louis Vuitton

and Defendants.

       51.     Upon information and belief, Defendants have acted with knowledge of Louis


                                                  14
           Case 1:18-cv-10352-AT Document 1 Filed 11/07/18 Page 15 of 32



Vuitton’s ownership of the FLOWER Design Trademarks, and with the deliberate intent to

unfairly benefit from the goodwill represented thereby.

         52.   Defendants’ acts as described herein constitute willful trademark counterfeiting in

violation of Section 32 of the Lanham Act, 15 U.S.C. § 1114.

         53.   Upon information and belief, by their willful acts, Defendants have made and will

continue to make substantial profits and gains to which they are not in law or equity entitled.

         54.   Upon information and belief, Defendants intend to continue their unlawful

conduct, and to willfully counterfeit the FLOWER Design Trademarks, unless restrained by this

Court.

         55.   Defendants’ acts have caused, and will continue to cause, irreparable injury to

Louis Vuitton, and Louis Vuitton has no adequate remedy at law.

         56.   Defendants’ egregious conduct makes this an exceptional case under Section 35

of the Lanham Act, 15 U.S.C. § 1117.

                            FOURTH CLAIM FOR RELIEF
                     TRADEMARK INFRINGEMENT (15 U.S.C. § 1114)
                        (TOILE MONOGRAM Design Trademark)

         57.   The allegations set forth in paragraphs 1 through 56 hereof are adopted and

incorporated by reference as if fully set forth herein.

         58.   Section 32(1)(a) of the Lanham Act, 15 U.S.C. § 1114(1)(a), prohibits any person

from using in commerce, without consent of the registrant, a trademark or any reproduction,

counterfeit, copy or colorable imitation thereof in connection with the marketing, advertising,

distribution, or sale of goods or services which is likely to result in confusion, mistake or

deception.

         59.   The TOILE MONOGRAM Design Trademark is federally registered, and is

distinctive and exclusively associated in the mind of the public with Louis Vuitton.


                                                  15
          Case 1:18-cv-10352-AT Document 1 Filed 11/07/18 Page 16 of 32



       60.     Defendants have willfully used the TOILE MONOGRAM Design Trademark

without Louis Vuitton’s consent or authorization. Defendants’ unauthorized use, including the

promotion and sale of the Counterfeit and/or Infringing Products in interstate commerce, is likely

to cause confusion and mistake in the mind of the public, leading the public to mistakenly

believe that Defendants’ apparel products emanate or originate with Louis Vuitton, that

Defendants’ products are Louis Vuitton products, or that Louis Vuitton has approved, sponsored

or otherwise associated itself with Defendants or the Counterfeit and/or Infringing Products.

       61.     Through their unauthorized use of copies of the TOILE MONOGRAM Design

Trademark, Defendants are unfairly benefiting from Louis Vuitton’s advertising and promotion

of the TOILE MONOGRAM Design Trademark. This has resulted in substantial and irreparable

injury to the public, Louis Vuitton, the TOILE MONOGRAM Design Trademark, and Louis

Vuitton’s business reputation and goodwill.

       62.     Defendants’ acts as described herein constitute willful trademark infringement in

violation of Section 32 of the Lanham Act, 15 U.S.C. § 1114.

       63.     Upon information and belief, Defendants intend to continue their unlawful

conduct, and to willfully infringe the TOILE MONOGRAM Design Trademark, unless

restrained by this Court.

       64.     Defendants’ acts have caused, and will continue to cause, irreparable injury to

Louis Vuitton, and Louis Vuitton has no adequate remedy at law.

       65.     Defendants’ egregious conduct makes this an exceptional case under Section 35

of the Lanham Act, 15 U.S.C. § 1117.

                           FIFTH CLAIM FOR RELIEF
                    TRADEMARK INFRINGEMENT (15 U.S.C. § 1114)
                              (LV Design Trademark)

       66.     The allegations set forth in paragraphs 1 through 65 hereof are adopted and


                                               16
          Case 1:18-cv-10352-AT Document 1 Filed 11/07/18 Page 17 of 32



incorporated by reference as if fully set forth herein.

       67.     Section 32(1)(a) of the Lanham Act, 15 U.S.C. § 1114(1)(a), prohibits any person

from using in commerce, without consent of the registrant, a trademark or any reproduction,

counterfeit, copy or colorable imitation thereof in connection with the marketing, advertising,

distribution, or sale of goods or services which is likely to result in confusion, mistake or

deception.

       68.     The LV Design Trademark is federally registered, and is distinctive and

exclusively associated in the mind of the public with Louis Vuitton.

       69.     Defendants have willfully used the LV Design Trademark without Louis

Vuitton’s consent or authorization. Defendants’ unauthorized use, including the promotion and

sale of the Counterfeit and/or Infringing Products in interstate commerce, is likely to cause

confusion and mistake in the mind of the public, leading the public to mistakenly believe that

Defendants’ apparel products emanate or originate with Louis Vuitton, that Defendants’ products

are Louis Vuitton products, or that Louis Vuitton has approved, sponsored or otherwise

associated itself with Defendants or the Counterfeit and/or Infringing Products.

       70.     Through their unauthorized use of copies of the LV Design Trademark,

Defendants are unfairly benefiting from Louis Vuitton’s advertising and promotion of the LV

Design Trademark. This has resulted in substantial and irreparable injury to the public, Louis

Vuitton, the LV Design Trademark, and Louis Vuitton’s business reputation and goodwill.

       71.     Defendants’ acts as described herein constitute willful trademark infringement in

violation of Section 32 of the Lanham Act, 15 U.S.C. § 1114.

       72.     Upon information and belief, Defendants intend to continue their unlawful

conduct, and to willfully infringe the LV Design Trademark, unless restrained by this Court.

       73.     Defendants’ acts have caused, and will continue to cause, irreparable injury to

                                                  17
          Case 1:18-cv-10352-AT Document 1 Filed 11/07/18 Page 18 of 32



Louis Vuitton, and Louis Vuitton has no adequate remedy at law.

       74.     Defendants’ egregious conduct makes this an exceptional case under Section 35

of the Lanham Act, 15 U.S.C. § 1117.

                            SIXTH CLAIM FOR RELIEF
                     TRADEMARK INFRINGEMENT (15 U.S.C. § 1114)
                           (FLOWER Design Trademarks)

       75.     The allegations set forth in paragraphs 1 through 74 hereof are adopted and

incorporated by reference as if fully set forth herein.

       76.     Section 32(1)(a) of the Lanham Act, 15 U.S.C. § 1114(1)(a), prohibits any person

from using in commerce, without consent of the registrant, a trademark or any reproduction,

counterfeit, copy or colorable imitation thereof in connection with the marketing, advertising,

distribution, or sale of goods or services which is likely to result in confusion, mistake or

deception.

       77.     The FLOWER Design Trademarks are federally registered, and are distinctive

and exclusively associated in the mind of the public with Louis Vuitton.

       78.     Defendants have willfully used the FLOWER Design Trademarks without Louis

Vuitton’s consent or authorization. Defendants’ unauthorized use, including the promotion and

sale of the Counterfeit and/or Infringing Products in interstate commerce, is likely to cause

confusion and mistake in the mind of the public, leading the public to mistakenly believe that

Defendants’ apparel products emanate or originate with Louis Vuitton, that Defendants’ products

are Louis Vuitton products, or that Louis Vuitton has approved, sponsored or otherwise

associated itself with Defendants or the Counterfeit and/or Infringing Products.

       79.     Through their unauthorized use of copies of the FLOWER Design Trademarks,

Defendants are unfairly benefiting from Louis Vuitton’s advertising and promotion of the

FLOWER Design Trademarks. This has resulted in substantial and irreparable injury to the


                                                  18
           Case 1:18-cv-10352-AT Document 1 Filed 11/07/18 Page 19 of 32



public, Louis Vuitton, the FLOWER Design Trademarks, and Louis Vuitton’s business

reputation and goodwill.

         80.   Defendants’ acts as described herein constitute willful trademark infringement in

violation of Section 32 of the Lanham Act, 15 U.S.C. § 1114.

         81.   Upon information and belief, Defendants intend to continue their unlawful

conduct, and to willfully infringe the FLOWER Design Trademarks, unless restrained by this

Court.

         82.   Defendants’ acts have caused, and will continue to cause, irreparable injury to

Louis Vuitton, and Louis Vuitton has no adequate remedy at law.

         83.   Defendants’ egregious conduct makes this an exceptional case under Section 35

of the Lanham Act, 15 U.S.C. § 1117.

                          SEVENTH CLAIM FOR RELIEF
                 FALSE DESIGNATION OF ORIGIN (15 U.S.C. § 1125(a))

         84.   The allegations set forth in paragraphs 1 through 83 hereof are adopted and

incorporated by reference as if fully set forth herein.

         85.   Section 43(a) of the Lanham Act, 15 U.S.C. § 1125(a), prohibits, inter alia, the

use by a person of a false or misleading designation of origin or representation in connection

with the offering for sale and/or sale of goods which is likely to cause confusion, mistake or

deception as to the affiliation, connection, or association of such person to another person, or

which is likely to cause confusion, mistake or deception as to the origin, source, sponsorship or

approval of such goods.

         86.   By making unauthorized use in interstate commerce of the Louis Vuitton

Trademarks, Defendants have used false designations of origin and false representations in

connection with the importation, distribution, advertising, promotion, offer for sale and/or sale of



                                                  19
          Case 1:18-cv-10352-AT Document 1 Filed 11/07/18 Page 20 of 32



goods that are likely to cause confusion, mistake or deception as to Defendants’ affiliation or

connection with Louis Vuitton, and as to the origin, sponsorship, association or approval of the

Counterfeit and/or Infringing Products in violation of Section 43(a) of the Lanham Act, 15

U.S.C. § 1125(a).

       87.     Upon information and belief, Defendants’ wrongful acts will continue unless

enjoined by this Court.

       88.     Defendants’ acts have caused, and will continue to cause, irreparable injury to

Louis Vuitton, and Louis Vuitton has no adequate remedy at law.

                              EIGHTH CLAIM FOR RELIEF
                              DILUTION (15 U.S.C. § 1125(c))
                          (TOILE MONOGRAM Design Trademark)

       89.     The allegations set forth in paragraphs 1 through 88 hereof are adopted and

incorporated by reference as if fully set forth herein.

       90.     The TOILE MONOGRAM Design Trademark is famous and distinctive within

the meaning of Section 43(c) of the Lanham Act, 15 U.S.C. § 1125(c), and has been famous and

distinctive since long before Defendants adopted and began manufacturing, importing,

distributing, supplying, advertising, promoting, offering for sale and/or selling the Counterfeit

and/or Infringing Products.

       91.     Defendants’ manufacture, importation, distribution, supplying, advertising,

promotion, offering for sale and/or sale of the Counterfeit and/or Infringing Products constitutes

commercial use of the TOILE MONOGRAM Design Trademark, and Louis Vuitton has not

authorized or licensed such use by Defendants.

       92.     Defendants’ Counterfeit and/or Infringing Products feature marks so similar to the

famous TOILE MONOGRAM Design Trademark that they have impaired or are likely to impair

in the minds of consumers the distinctiveness of the TOILE MONOGRAM Design Trademark.


                                                  20
            Case 1:18-cv-10352-AT Document 1 Filed 11/07/18 Page 21 of 32



Defendants’ promotion and sale of the Counterfeit and/or Infringing Products thereby dilutes or

is likely to dilute the distinctive qualities of the TOILE MONOGRAM Design Trademark and to

lessen the capacity of such mark to uniquely identify and distinguish Louis Vuitton’s goods.

       93.     Defendants’ unlawful use of carefully studied copies of the TOILE

MONOGRAM Design Trademark in connection with inferior quality goods is also likely to

tarnish the reputation of the TOILE MONOGRAM Design Trademark through unsavory or

unflattering associations with those goods by consumers.

       94.     By the acts described herein, Defendants have intentionally and willfully diluted,

and/or are likely to dilute, the distinctive quality of the famous TOILE MONOGRAM Design

Trademark in violation of Section 43(c) of the Lanham Act, 15 U.S.C. § 1125(c).

       95.     Upon information and belief, Defendants’ wrongful acts will continue unless

enjoined by this Court.

       96.     Defendants’ acts have caused, and will continue to cause, irreparable injury to

Louis Vuitton, and Louis Vuitton has no adequate remedy at law.

                                 NINTH CLAIM FOR RELIEF
                                DILUTION (15 U.S.C. § 1125(c))
                                   (LV Design Trademark)

       97.     The allegations set forth in paragraphs 1 through 96 hereof are adopted and

incorporated by reference as if fully set forth herein.

       98.     The LV Design Trademark is famous and distinctive within the meaning of

Section 43(c) of the Lanham Act, 15 U.S.C. § 1125(c), and has been famous and distinctive since

long before Defendants adopted and began manufacturing, importing, distributing, supplying,

advertising, promoting, offering for sale and/or selling the Counterfeit and/or Infringing

Products.

       99.     Defendants’ manufacture, importation, distribution, supplying, advertising,


                                                  21
          Case 1:18-cv-10352-AT Document 1 Filed 11/07/18 Page 22 of 32



promotion, offering for sale and/or sale of the Counterfeit and/or Infringing Products constitutes

commercial use of the LV Design Trademark, and Louis Vuitton has not authorized or licensed

such use by Defendants.

       100.    Defendants’ Counterfeit and/or Infringing Products feature marks so similar to the

famous LV Design Trademark that they have impaired or are likely to impair in the minds of

consumers the distinctiveness of the LV Design Trademark. Defendants’ promotion and sale of

the Counterfeit and/or Infringing Products thereby dilutes or is likely to dilute the distinctive

qualities of the LV Design Trademark and to lessen the capacity of such mark to uniquely

identify and distinguish Louis Vuitton’s goods.

       101.    Defendants’ unlawful use of carefully studied copies of the LV Design Trademark

in connection with inferior quality goods is also likely to tarnish the reputation of the LV Design

Trademark through unsavory or unflattering associations with those goods by consumers.

       102.    By the acts described herein, Defendants have intentionally and willfully diluted,

and/or are likely to dilute, the distinctive quality of the famous LV Design Trademark in

violation of Section 43(c) of the Lanham Act, 15 U.S.C. § 1125(c).

       103.    Upon information and belief, Defendants’ wrongful acts will continue unless

enjoined by this Court.

       104.    Defendants’ acts have caused, and will continue to cause, irreparable injury to

Louis Vuitton, and Louis Vuitton has no adequate remedy at law.

                                TENTH CLAIM FOR RELIEF
                                DILUTION (15 U.S.C. § 1125(c))
                                (FLOWER Design Trademarks)

       105.    The allegations set forth in paragraphs 1 through 104 hereof are adopted and

incorporated by reference as if fully set forth herein.

       106.    The FLOWER Design Trademarks are famous and distinctive within the meaning


                                                  22
          Case 1:18-cv-10352-AT Document 1 Filed 11/07/18 Page 23 of 32



of Section 43(c) of the Lanham Act, 15 U.S.C. § 1125(c), and have been famous and distinctive

since long before Defendants adopted and began manufacturing, importing, distributing,

supplying, advertising, promoting, offering for sale and/or selling the Counterfeit and/or

Infringing Products.

       107.    Defendants’ manufacture, importation, distribution, supplying, advertising,

promotion, offering for sale and/or sale of the Counterfeit and/or Infringing Products constitutes

commercial use of the FLOWER Design Trademarks, and Louis Vuitton has not authorized or

licensed such use by Defendants.

       108.    Defendants’ Counterfeit and/or Infringing Products feature marks so similar to the

famous FLOWER Design Trademarks that they have impaired or are likely to impair in the

minds of consumers the distinctiveness of the FLOWER Design Trademarks. Defendants’

promotion and sale of the Counterfeit and/or Infringing Products thereby dilutes or is likely to

dilute the distinctive qualities of the FLOWER Design Trademarks and to lessen the capacity of

such marks to uniquely identify and distinguish Louis Vuitton’s goods.

       109.    Defendants’ unlawful use of carefully studied copies of the FLOWER Design

Trademarks in connection with inferior quality goods is also likely to tarnish the reputation of

the FLOWER Design Trademarks through unsavory or unflattering associations with those

goods by consumers.

       110.    By the acts described herein, Defendants have intentionally and willfully diluted,

and/or are likely to dilute, the distinctive quality of the famous FLOWER Design Trademarks in

violation of Section 43(c) of the Lanham Act, 15 U.S.C. § 1125(c).

       111.    Upon information and belief, Defendants’ wrongful acts will continue unless

enjoined by this Court.

       112.    Defendants’ acts have caused, and will continue to cause, irreparable injury to

                                                23
          Case 1:18-cv-10352-AT Document 1 Filed 11/07/18 Page 24 of 32



Louis Vuitton, and Louis Vuitton has no adequate remedy at law.

                             ELEVENTH CLAIM FOR RELIEF
                           DILUTION (N.Y. Gen. Bus. Law § 360-l)
                          (TOILE MONOGRAM Design Trademark)

       113.    The allegations set forth in paragraphs 1 through 112 hereof are adopted and

incorporated by reference as if fully set forth herein.

       114.    Louis Vuitton is the exclusive owner of the TOILE MONOGRAM Design

Trademark nationwide, including in the State of New York.

       115.    By virtue of its prominent, long and continuous use in commerce, including in the

State of New York, the TOILE MONOGRAM Design Trademark has become and continues to

be famous and distinctive.

       116.    Consumers are likely to purchase Defendants’ Counterfeit and/or Infringing

Products in the erroneous belief that Defendants are associated with, sponsored by or otherwise

affiliated with Louis Vuitton, or that Louis Vuitton is the source of the Counterfeit and/or

Infringing Products. Defendants’ unauthorized use of copies of the TOILE MONOGRAM

Design Trademark also blurs the distinctive qualities of the TOILE MONOGRAM Design

Trademark and lessens the capacity of the TOILE MONOGRAM Design Trademark to identify

and distinguish Louis Vuitton products. Defendants’ unauthorized use of copies of the TOILE

MONOGRAM Design Trademark in connection with inferior goods is also likely to tarnish the

reputation of the TOILE MONOGRAM Design Trademark. All of these acts thereby decrease

the value of the TOILE MONOGRAM Design Trademark as a unique and positive identifier of

Louis Vuitton products.

       117.    By the acts described herein, Defendants have diluted the distinctiveness of the

TOILE MONOGRAM Design Trademark and have caused a likelihood of harm to Louis

Vuitton’s reputation in violation of Section 360-l of the New York General Business Law.


                                                  24
          Case 1:18-cv-10352-AT Document 1 Filed 11/07/18 Page 25 of 32



        118.   Upon information and belief, Defendants’ wrongful acts will continue unless

enjoined by this Court.

        119.   Defendants’ acts have caused, and will continue to cause, irreparable injury to

Louis Vuitton, and Louis Vuitton has no adequate remedy at law.

                              TWELFTH CLAIM FOR RELIEF
                            DILUTION (N.Y. Gen. Bus. Law § 360-l)
                                  (LV Design Trademark)

        120.   The allegations set forth in paragraphs 1 through 119 hereof are adopted and

incorporated by reference as if fully set forth herein.

        121.   Louis Vuitton is the exclusive owner of the LV Design Trademark nationwide,

including in the State of New York.

        122.   By virtue of its prominent, long and continuous use in commerce, including in the

State of New York, the LV Design Trademark has become and continues to be famous and

distinctive.

        123.   Consumers are likely to purchase Defendants’ Counterfeit and/or Infringing

Products in the erroneous belief that Defendants are associated with, sponsored by or otherwise

affiliated with Louis Vuitton, or that Louis Vuitton is the source of the Counterfeit and/or

Infringing Products. Defendants’ unauthorized use of copies of the LV Design Trademark also

blurs the distinctive qualities of the LV Design Trademark and lessens the capacity of the LV

Design Trademark to identify and distinguish Louis Vuitton products. Defendants’ unauthorized

use of copies of the LV Design Trademark in connection with inferior goods is also likely to

tarnish the reputation of the LV Design Trademark. All of these acts thereby decrease the value

of the LV Design Trademark as a unique and positive identifier of Louis Vuitton products.

        124.   By the acts described herein, Defendants have diluted the distinctiveness of the

LV Design Trademark and have caused a likelihood of harm to Louis Vuitton’s reputation in


                                                  25
          Case 1:18-cv-10352-AT Document 1 Filed 11/07/18 Page 26 of 32



violation of Section 360-l of the New York General Business Law.

       125.    Upon information and belief, Defendants’ wrongful acts will continue unless

enjoined by this Court.

       126.    Defendants’ acts have caused, and will continue to cause, irreparable injury to

Louis Vuitton, and Louis Vuitton has no adequate remedy at law.

                             THIRTEENTH CLAIM FOR RELIEF
                            DILUTION (N.Y. Gen. Bus. Law § 360-l)
                               (FLOWER Design Trademarks)

       127.    The allegations set forth in paragraphs 1 through 126 hereof are adopted and

incorporated by reference as if fully set forth herein.

       128.    Louis Vuitton is the exclusive owner of the FLOWER Design Trademarks

nationwide, including in the State of New York.

       129.    By virtue of their prominent, long and continuous use in commerce, including in

the State of New York, the FLOWER Design Trademarks have each become and continue to be

famous and distinctive.

       130.    Consumers are likely to purchase Defendants’ Counterfeit and/or Infringing

Products in the erroneous belief that Defendants are associated with, sponsored by or otherwise

affiliated with Louis Vuitton, or that Louis Vuitton is the source of the Counterfeit and/or

Infringing Products. Defendants’ unauthorized use of copies of the FLOWER Design

Trademarks also blurs the distinctive qualities of the FLOWER Design Trademarks and lessens

the capacity of the FLOWER Design Trademarks to identify and distinguish Louis Vuitton

products. Defendants’ unauthorized use of copies of the FLOWER Design Trademarks in

connection with inferior goods is also likely to tarnish the reputation of the FLOWER Design

Trademarks. All of these acts thereby decrease the value of the FLOWER Design Trademarks as

unique and positive identifiers of Louis Vuitton products.


                                                  26
          Case 1:18-cv-10352-AT Document 1 Filed 11/07/18 Page 27 of 32



       131.    By the acts described herein, Defendants have diluted the distinctiveness of the

FLOWER Design Trademarks and have caused a likelihood of harm to Louis Vuitton’s

reputation in violation of Section 360-l of the New York General Business Law.

       132.    Upon information and belief, Defendants’ wrongful acts will continue unless

enjoined by this Court.

       133.    Defendants’ acts have caused, and will continue to cause, irreparable injury to

Louis Vuitton, and Louis Vuitton has no adequate remedy at law.

                       FOURTEENTH CLAIM FOR RELIEF
                TRADEMARK INFRINGEMENT UNDER COMMON LAW
                     (TOILE MONOGRAM Design Trademark)

       134.    The allegations set forth in paragraphs 1 through 133 hereof are adopted and

incorporated by reference as if fully set forth herein.

       135.    By the acts described herein, Defendants have intentionally infringed the TOILE

MONOGRAM Design Trademark in violation of the common law of the State of New York.

       136.    Defendants’ acts have caused, and will continue to cause, irreparable injury to

Louis Vuitton, and Louis Vuitton has no adequate remedy at law.

                       FIFTEENTH CLAIM FOR RELIEF
                TRADEMARK INFRINGEMENT UNDER COMMON LAW
                            (LV Design Trademark)

       137.    The allegations set forth in paragraphs 1 through 136 hereof are adopted and

incorporated by reference as if fully set forth herein.

       138.    By the acts described herein, Defendants have intentionally infringed the LV

Design Trademark in violation of the common law of the State of New York.

       139.    Defendants’ acts have caused, and will continue to cause, irreparable injury to

Louis Vuitton, and Louis Vuitton has no adequate remedy at law.




                                                  27
             Case 1:18-cv-10352-AT Document 1 Filed 11/07/18 Page 28 of 32



                        SIXTEENTH CLAIM FOR RELIEF
                 TRADEMARK INFRINGEMENT UNDER COMMON LAW
                          (FLOWER Design Trademarks)

        140.    The allegations set forth in paragraphs 1 through 139 hereof are adopted and

incorporated by reference as if fully set forth herein.

        141.    By the acts described herein, Defendants have intentionally infringed each of the

FLOWER Design Trademarks in violation of the common law of the State of New York.

        142.    Defendants’ acts have caused, and will continue to cause, irreparable injury to

Louis Vuitton, and Louis Vuitton has no adequate remedy at law.

                          SEVENTEENTH CLAIM FOR RELIEF
                      UNFAIR COMPETITION UNDER COMMON LAW

        143.    The allegations set forth in paragraphs 1 through 142 hereof are adopted and

incorporated by reference as if fully set forth herein.

        144.    By the acts described herein, Defendants have intentionally engaged in unfair

competition with respect to Louis Vuitton in violation of the common law of the State of New

York.

        145.    Defendants’ acts have caused, and will continue to cause, irreparable injury to

Louis Vuitton, and Louis Vuitton has no adequate remedy at law.

                                     PRAYER FOR RELIEF

        WHEREFORE, Louis Vuitton demands judgment against Defendants as follows:

        1.      For judgment that Defendants each:

                (a)    willfully counterfeited and infringed the TOILE MONOGRAM Design
                       Trademark in violation of Section 32(a) of the Lanham Act, 15 U.S.C. §
                       1114(a);

                (b)    willfully counterfeited and infringed the LV Design Trademark in
                       violation of Section 32(a) of the Lanham Act, 15 U.S.C. § 1114(a);




                                                  28
            Case 1:18-cv-10352-AT Document 1 Filed 11/07/18 Page 29 of 32



               (c)    willfully counterfeited and infringed each of the FLOWER Design
                      Trademarks in violation of Section 32(a) of the Lanham Act, 15 U.S.C. §
                      1114(a);

               (d)    willfully violated Section 43(a) of the Lanham Act, 15 U.S.C. § 1125(a);

               (e)    willfully diluted the TOILE MONOGRAM Design Trademark in violation
                      of Section 43(c) of the Lanham Act, 15 U.S.C. § 1125(c);

               (f)    willfully diluted the LV Design Trademark in violation of Section 43(c) of
                      the Lanham Act, 15 U.S.C. § 1125(c);

               (g)    willfully diluted each of the FLOWER Design Trademarks in violation of
                      Section 43(c) of the Lanham Act, 15 U.S.C. § 1125(c);

               (h)    willfully diluted the TOILE MONOGRAM Design Trademark in violation
                      of Section 360-l of the New York General Business Law;

               (i)    willfully diluted the LV Design Trademark in violation of Section 360-l of
                      the New York General Business Law;

               (j)    willfully diluted each of the FLOWER Design Trademarks in violation of
                      Section 360-l of the New York General Business Law;

               (k)    willfully infringed the TOILE MONOGRAM Design Trademark in
                      violation of the common law of the State of New York;

               (l)    willfully infringed the LV Design Trademark in violation of the common
                      law of the State of New York;

               (m)    willfully infringed each of the FLOWER Design Trademarks in violation
                      of the common law of the State of New York; and

               (n)    engaged in unfair competition as against Louis Vuitton in violation of the
                      common law of the State of New York.

       2.      That a preliminary and permanent injunction be issued enjoining and restraining

Defendants, and their respective officers, agents, servants, employees and attorneys, and all those

in active concert or participation with them, from:

               (a)    using the TOILE MONOGRAM Design Trademark, or any reproduction,
                      counterfeit, copy or colorable imitation of the TOILE MONOGRAM
                      Design Trademark, on or in connection with any goods or services;

               (b)    using the LV Design Trademark, or any reproduction, counterfeit, copy or
                      colorable imitation of the LV Design Trademark, on or in connection with
                      any goods or services;

                                                29
Case 1:18-cv-10352-AT Document 1 Filed 11/07/18 Page 30 of 32



   (c)   using the FLOWER Design Trademarks, or any reproduction, counterfeit,
         copy or colorable imitation of any of the FLOWER Design Trademarks,
         on or in connection with any goods or services;

   (d)   using any false designation or representation of origin in connection with
         the offering for sale or sale of goods, or any false description or
         representation, including words or other symbols, tending falsely to
         describe or represent Defendants as Louis Vuitton or associated or
         connected to Louis Vuitton, or Defendants’ goods as being those of Louis
         Vuitton, or sponsored by or as being associated with Louis Vuitton, and
         from offering such goods in commerce;

   (e)   using any simulation, reproduction, counterfeit, copy or colorable
         imitation of the TOILE MONOGRAM Design Trademark in connection
         with the promotion, advertisement, display, sale, offer for sale,
         manufacture, production, importation, circulation or distribution of any
         products or their packaging;

   (f)   using any simulation, reproduction, counterfeit, copy or colorable
         imitation of the LV Design Trademark in connection with the promotion,
         advertisement, display, sale, offer for sale, manufacture, production,
         importation, circulation or distribution of any products or their packaging;

   (g)   using any simulation, reproduction, counterfeit, copy or colorable
         imitation of any of the FLOWER Design Trademarks in connection with
         the promotion, advertisement, display, sale, offer for sale, manufacture,
         production, importation, circulation or distribution of any products or their
         packaging;

   (h)   engaging in any course of conduct likely to cause confusion, deception or
         mistake, or to injure Louis Vuitton’s business reputation or dilute the
         distinctive quality of the TOILE MONOGRAM Design Trademark;

   (i)   engaging in any course of conduct likely to cause confusion, deception or
         mistake, or to injure Louis Vuitton’s business reputation or dilute the
         distinctive quality of the LV Design Trademark;

   (j)   engaging in any course of conduct likely to cause confusion, deception or
         mistake, or to injure Louis Vuitton’s business reputation or dilute the
         distinctive quality of any of the FLOWER Design Trademarks;

   (k)   making any statement or representation whatsoever, or using any false
         designation of origin or false description, or performing any act, which
         can or is likely to lead the trade or public, or individual members thereof,
         to believe that any products manufactured, imported, distributed,
         advertised, promoted, offered for sale or sold by Defendants are in any
         manner associated or connected with Louis Vuitton, or that Defendants are
         Louis Vuitton or are associated with or connected to Louis Vuitton;


                                  30
            Case 1:18-cv-10352-AT Document 1 Filed 11/07/18 Page 31 of 32



               (l)     destroying, altering, removing or otherwise disposing of the unauthorized
                       products or any books or any records which contain any information
                       relating to the manufacture, production, importation, distribution,
                       marketing, promotion, offering for sale and sale of products which
                       infringe the Louis Vuitton Trademarks; and

               (m)     effecting assignments or transfers, forming new entities or associations or
                       utilizing any other devises for the purpose of circumventing or otherwise
                       avoiding the prohibitions set forth in Subparagraphs 2(a) through (l).

       3.      For the entry of an order directing Defendants to deliver up for destruction to

Louis Vuitton all products, advertisements, promotional materials and packaging in its

possession or under its control bearing the Louis Vuitton Trademarks, or any simulation,

reproduction, counterfeit, copy or colorable imitation thereof, or any false designation of origin

or false representation, and all plates, molds, matrices and other means of production of the

same, pursuant to Section 36 of the Lanham Act, 15 U.S.C. § 1118.

       4.      For an award to Louis Vuitton of (a) the damages suffered by Louis Vuitton

arising out of Defendants’ unlawful conduct, trebled, (b) all profits that Defendants realized from

the unauthorized use of the Louis Vuitton Trademarks, (c) alternatively, statutory damages

pursuant to Section 35(c) of the Lanham Act, 15 U.S.C. § 1117(c), of up to $2,000,000 per mark,

(d) its costs and attorneys’ fees to the full extent provided for by Section 35(a) of the Lanham

Act, 15 U.S.C. § 1117(a), (e) Defendants’ profits, its damages and attorneys’ fees, to the full

extent available, pursuant to Section 360-l of the New York General Business Law and common

law of the State of New York, and (f) punitive damages to the full extent available under the law.

       5.      That Louis Vuitton be awarded pre-judgment and post-judgment interest on any

monetary award made part of the judgment against Defendants.

       6.      That Louis Vuitton be awarded such additional and further relief as the Court

deems just and proper.




                                                31
        Case 1:18-cv-10352-AT Document 1 Filed 11/07/18 Page 32 of 32



Dated: New York, New York          ARNOLD & PORTER KAYE SCHOLER LLP
       November 7, 2018

                                   By:     /s/ Matthew T. Salzmann        0
                                          Louis S. Ederer
                                          Matthew T. Salzmann
                                          250 West 55th Street
                                          New York, New York 10019
                                          Phone (212) 836-8000
                                          Fax (212) 836-8689

                                          Attorneys for Plaintiff
                                          Louis Vuitton Malletier, S.A.




                                     32
